Case 19-16043-amc          Doc 55   Filed 08/03/20 Entered 08/03/20 18:42:01               Desc Main
                                    Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ROBERT S. HANSEN                                :
                                                       :       No. 19-16043- AMC
                       Debtor                          :
                                                       :       CHAPTER 13
                                                       :

                                                THE HEARING ON THE FOLLOWING
                                               CLAIM OBJECTION WILL BE HELD
                                                ON SEPTEMBER 15th, 2020 AT 2:00 o’clock
                                                P.M. in COURTROOM No. 4, U.S.
                                                BANKRUPTCY COURT, THE ROBERT C.
                                                NIX BUILDING 900 MARKET STREET,
                                                PHILADELPHIA, PA 19107

 DEBTOR'S OBJECTION TO ALLOWANCE OF CLAIM NO. 10 OF DAWN CONKLIN
       Debtor in this case, Robert S. Hansen, objects to the allowance and description of claim

 # 10, filed by Dawn Conklin in the amount of $26,400. and attached hereto as Exhibit”A”, upon

 the grounds indicated below:

 PRE-PETITION RENT

 1. Claimant has made a claim that consists of Pre petition rent in the amount of $19,800 less a

 $1000 credit equaling $18,800.

 2. Claimant then in section 10 calculates that the “default” on the lease is in he amount of

 $15,900.

 3. Debtor and claimant had made an agreement, backed by text messages, that debtor would

 catch up on the 2018 rent by paying extra money on the monthly rental and remediating the

 stucco on the premises.

 4. As the result of such contract, or contracts, the characterization of “default” is incorrect in

 that such default had been rectified or cured by agreement of the parties.

 5. Debtor has now amended his plan to cure the rent arrears of $18,800 in the plan.

        WHEREFORE, Debtor requests the court to find that the alleged “default” in section 10

 of the claim was legally cured by a superceding agreement.
Case 19-16043-amc         Doc 55    Filed 08/03/20 Entered 08/03/20 18:42:01              Desc Main
                                    Document     Page 2 of 2


 POST PETITION RENT

 6. Claimant claims post petition rent in the amount of $7600 consisting of two months at $3700

 per month and two late charges.

 7. The two months rent were paid on July 5th, 2020, therefore claimant is only entitled to one

 month’s late charge of $100.00.

 8. Debtor will pay the late charge and is therefore current on all post petition rent.

 WHEREFORE, Debtor requests that this court find that the claim should be reduced to $18,800

 in pre-petition rent, paid through the plan.


                                                        Respectfully Submitted:

                                                        __Joseph F. Claffy, /s/_______
                                                        Joseph F. Claffy,
                                                        Atty. for Debtor
                                                        26 South Church Street
                                                        West Chester, PA 19382
                                                        610-429-0900
                                                        Jfclaffy@claffylaw.com
